Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 08, 2016

The Court of Appeals hereby passes the following order:

A17A0460. NAJEE ANTHONY SHAREEF v. MONICA JONES SHAREEF.

      In this divorce action, Najee Shareef filed a notice of appeal from the final
parenting plan entered in the case on March 23, 2016, then amended his notice of
appeal to challenge the final divorce decree entered on July 13, 2016. We, however,
lack jurisdiction.
      The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const.
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Williams v. Cooper, 280 Ga. 145 (625 SE2d 754) (2006)
(Supreme Court decided appeal from attorney fee award arising out of contempt
proceeding to enforce a support obligation). Because the underlying subject matter
of this appeal is divorce, this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/08/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.